Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 9/19/2019.
Claims 1-7 are examined and rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019.  Accordingly, the information disclosure statement is being considered by the examiner.

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2020/0143240 Baker et al. (hereinafter known as "Baker”) and U.S. Publication 2020/0019852 to Yoon et al. (hereinafter known as "Yoon”).

As per claim 1 Baker teaches, a processor implemented method for automatic generation of synthetic samples, the method comprising: 
receiving, by one or more hardware processors, a plurality of input samples pertaining to two or more classes (Baker element 601 and 701, para 56-58, 60 and 68-69 where sample data are input into machine learning system); 
providing, by the one or more hardware processors, at least one portion of the plurality of input samples from each of the two or more classes for training a deep autoencoder (Baker element 602, 603, para 57-59 sample data entered in Encoder module element 602); 
automatically generating, by the deep autoencoder, synthetic samples of a required class using at least one portion of remaining samples from the plurality of input samples pertaining to one or more classes other than the required class, wherein each of the at least one portion used generates a unique set of synthetic samples (Baker Fig 8 element 804 to 810, para 71-73 flow describing encoder classifying based on analysis of data, vector generation and classifier element 810); 
evaluating, by the one or more hardware processors, accuracy of classification obtained from a classifier using the unique set of synthetic samples pertaining to each of the at least one portion of remaining samples (Baker element 807, para 78-79 teaches estimate of input as target data); and 
Baker does not teach however Yoon teaches, 
dynamically modifying, by the one or more hardware processors, number of bottleneck nodes associated with the deep autoencoder based on a maximum evaluated accuracy of classification to generate a best set of synthetic samples (Yoon para 72 Fig 2 element 200 where auto encoder, bottleneck layer).
Baker teaches receiving data, training data, classifying data based on encoder / decoder and types of input data (abstract as mapped above in claim 1). Baker does not teach however Yoon teaches bottleneck nodes associated with autoencoder based on accuracy of data (Yoon para 72). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Baker of generating, training and classifying data with data model set  and other described steps with the invention of Yoon to modify bottleneck nodes with accuracy of classification of sample data. The motivation for doing so would be to simply the complex non-linear or dynamic patter of data to be processed in deep learning / artificial intelligence / machine learning model (Yoon para 3-4). 

As per claim 2 combination of Baker – Yoon teaches, the processor implemented method of claim 1, wherein automatically generating synthetic samples is preceded by: 
receiving number of synthetic samples to be generated for a classification domain (Baker Fig 9 element 902, para 82-83 where data is classified); and 
selecting number of the one or more classes other than the required class based on the received number of synthetic samples (Baker para 83-85 Fig 9B – classifier based on Y is not known and K values for Y – selected classification).
As per claim 3 combination of Baker – Yoon teaches, the processor implemented method of claim 1, wherein evaluating accuracy of classification is followed by selecting the set of synthetic samples from the at least one portion of remaining samples based on the evaluated accuracy of classification and a pre-defined threshold associated thereof based on a classification domain (Baker para 99 and 111 Fig 11).
Claims 4 and 7,
Claims 4 and 7 are rejected in accordance with claim 1.

Claim 5,
Claim 5 is rejected in accordance with claim 2.

Claim 6,
Claim 6 is rejected in accordance with claim 3.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al US Publication 2020/0050945 
Zhang et al US Publication 2018/0165554 
Bar et al US Publication 2016/0196374 
Baker et al US Patent 10,679,129 
Chen et al US Patent 11,188,789 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431